Citation Nr: 0811737	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from January 1942 to 
July 1944.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by symptoms that include occasional nightmares, 
difficulty sleeping, intrusive memories, depression, anxiety, 
panic attacks, flashbacks, and hyperstartle response; his 
PTSD is not productive of occupational and social impairment, 
with deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).        








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2006 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  VA did 
provide such notice to the veteran prior to the March 2006 RO 
decision that is the subject of this appeal in its January 
2006 letter.  With respect to the Dingess requirements, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate the claim, as well as 
the type of evidence necessary to establish a rating or 
effective date of an award (see letter from RO, dated in 
March 2006), and such notice was provided prior to the 
initial decision of the RO.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO 
provided proper VCAA notice at the required time.  

In Vazquez-Flores v. Peake, 22 Vet. App. 137 (2008), the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the January 2006 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because documentation in the claims file 
shows that the nature of the argument presented on behalf of 
the veteran displays actual knowledge of what is required to 
substantiate a claim for a rating in excess of 50 percent for 
PTSD, which includes demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the veteran's employment and daily life.  
The Board also notes that the statement of the case issued to 
the veteran and his representative includes the criteria for 
a rating in excess of 50 percent for PTSD.    

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA. 

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in March 2006, which was thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no duty to provide 
another examination or a psychiatric opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392-94 (1993).   


II.  Factual Background

The service medical records show that in February 1944, the 
veteran was hospitalized after he was found wandering on the 
beach.  Upon admission, he was depressed, confused, and 
unkempt.  He expressed strong delusions of guilt and self-
condemnation, noting that he thought that he was responsible 
for the death of a friend, and was subject to vague auditory 
and visual hallucinations.  It was reported that the veteran 
had been in combat in the Southwest Pacific and that he had 
recently been informed that his mother had died.  The veteran 
stated that he wanted to die but was too cowardly to kill 
himself.  The diagnosis was acute schizophrenic reaction, 
mixed variety, predominantly paranoid, with depression.  The 
diagnosis was later adjusted in June 1944 to dementia 
praecox, paranoid, catatonic and simple features.  While he 
was hospitalized, he underwent electro-shock therapy.  As per 
a June 1944 Board of Medical Survey, the veteran was 
discharged from the military in July 1944 and transferred to 
a VA Hospital for further treatment.  

In a rating action, dated in July 1944, the RO granted 
service connection for psychosis, manic depressive, with 
complete social and industrial incapacity.  The RO assigned a 
100 percent disability rating, effective from July 25, 1944.  

Correspondence from a private hospital, dated in January 
1945, shows that the veteran was psychiatrically hospitalized 
from November to December 1944.  It was reported that he had 
undergone electro-shock therapy with good results.  It was 
also noted that the veteran suffered from conversion 
neurosis, amnesia, and hysterical fugue (dissociative 
reaction), and that his depression was reactive depression.  
The veteran was diagnosed with mixed psychoneurosis.     

By a January 1945 rating action, the RO reduced the 
disability rating for the veteran's service-connected 
psychiatric disorder, characterized as psychosis, mixed 
psychoneurosis moderate degree, from 100 percent to 30 
percent disabling, effective from November 9, 1944.      

In May 1946, the veteran underwent a VA neuropsychiatric 
examination.  At that time, he stated that he was living with 
his father and step-mother, and was working in a railroad 
shop, repairing cars.  Upon mental status evaluation, the 
veteran indicated that he was aware that he had suffered a 
severe mental illness, but he had amnesia for the onset and 
did not recall any delusions or hallucinations.  According to 
the veteran, he recalled coming out of the shock treatments 
with improvement.  He noted that he slept well without 
disturbing dreams.  The veteran denied delusions or 
hallucinations.  The veteran's mood, judgment, and intellect 
were not impaired, but there was a rather flat affect.  The 
diagnosis was manic depressive psychosis, with social 
recovery.  The examiner stated that the veteran apparently 
became depressed at the time his mother died and he had 
currently made a good social recovery.  There was no evidence 
of deterioration, although his needs were quite simple.  
Social disability was moderate and industrial disability was 
mild.      

A VA neuropsychiatric examination was conducted in February 
1949.  At that time, the examiner stated that the veteran had 
not been gainfully employed since his discharge, and that he 
had tried several jobs, but they lasted only a few days.  
Upon mental status evaluation, there were no hallucinations 
or delusions.  The diagnosis was manic depressive reaction, 
depressed type, manifested by evidence of lack of 
responsibility and emotional deterioration.  The external 
precipitating stress was combat, severe.  There was previous 
evidence of neurotic tendencies.  The veteran's disability 
was severe.  The examiner indicated that the veteran had 
suffered an acute psychosis and had shown improvement under 
electro-shock therapy.  However, it was also observed that 
there was a high degree of passivity with emotional 
deterioration and lack of insight so that the possibility of 
a schizophrenic deterioration was inferred.     

In a February 1949 rating action, the RO increased the 
disability rating for the veteran's service-connected 
psychosis from 30 percent to 50 percent disabling, effective 
from January 26, 1949.   

In February 1952, the veteran underwent a VA neuropsychiatric 
examination.  At that time, he stated that he had been 
unemployed since discharge.  Upon mental status evaluation, 
the veteran answered questions relevantly and coherently.  He 
denied any hallucinations or delusions, and he was fully 
oriented in all spheres.  The veteran's mood was appropriate.  
The diagnosis was manic depressive psychosis, in remission.      

In December 2005, the veteran, through his representative, 
requested that his service- connected psychiatric disability 
be reevaluated for a higher rating.  According to the 
veteran, he had nightmares, cold sweats, and difficulty 
sleeping.     

In January 2006, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from September to 
November 2005.  The records show that in September 2005, the 
veteran was treated for complaints of frequent nightmares 
related to his experiences as a combat veteran in World War 
II.  He also reported flashbacks, intrusive thoughts, and an 
occasional depressed mood.  The veteran denied any suicidal 
ideations.  According to the veteran, he had lost his 
eyesight secondary to macular degeneration in 1989.  He had 
been married three times, and his third wife died 
approximately 10 years ago.  He lived alone and he had a 
supportive family that checked in on him weekly.  The 
assessment was PTSD.  The records reflect that in November 
2005, the veteran underwent a follow-up evaluation.  The 
veteran stated that he had started taking medication and was 
satisfied with the results.  He indicated that he had been 
able to sleep and had more energy during the day.  Upon 
mental status evaluation, the veteran was logical and goal 
directed.  His speech was normal rate and he was not anxious.  
He denied suicidal or homicidal ideations, and he denied 
active psychotic material.  The veteran was alert and 
oriented.  The assessment was PTSD.    

A VA psychiatric examination was conducted in March 2006.  At 
that time, the veteran stated that he had nightmares, 
approximately once every two weeks, with associated 
headaches, night sweats, and gastrointestinal distress.  He 
indicated that he also had panic attacks associated with 
shortness of breath, and a fast heart rate.  According to the 
veteran, he had a desire to stay at home and felt a sense of 
impending doom if he left his house.  The veteran reported 
that he did not have any panic attacks in social situations 
or when he left his home.  He noted that he had flashbacks, 
approximately once every two to three months, associated with 
recalling disturbing memories from the past.  The veteran 
stated that he had hyperstartle response to noises and that 
he no longer attended Fourth of July celebrations.  He 
indicated that he occasionally felt depressed but that the 
depression lasted for only two days.  The veteran denied any 
suicidal thoughts.  He reported that he liked to keep busy so 
that he did not have too much time to think about the past 
traumas.  According to the veteran, he was sleeping well and 
he enjoyed social activities.  He had good concentration and 
he denied any symptoms of mania or psychotic symptoms.  The 
veteran was independent and performed all of his activities 
of daily living in his home, cooking, cleaning, and showering 
daily.  Since his psychiatric hospitalization in the 1940's, 
he had never again been hospitalized on a psychiatric ward.  
He had a history of drinking alcohol to excess.  The veteran 
often treated his episodic intrusive memories with alcohol.  
He had been married three times and his third wife died in 
1995.  The veteran had a good relationship with his step-
daughter who lived close by.  He bowled three times a week 
with a veterans' group.  The veteran also met weekly with the 
Gem State Visually Impaired Group, and he occasionally went 
to church.  In regard to his employment history, the veteran 
worked for nine years on the railroad, and he worked for 14 
years in the federal system as an explosive technician for 
the Navy and Air Force.  The veteran also worked for 
approximately seven years as a laborer working for a builder, 
and then from 1980 to 1988, he worked as a meat cutter until 
he lost his eyesight.  According to the veteran, his 
employers liked him and he was well respected and a hard 
worker.  He indicated that he had two sisters and that he had 
a good relationship with them.      

Upon mental status evaluation, the veteran was talkative, 
engaging, bright, and cheerful, with a pleasant outlook on 
life who easily told his story.  His mood was fair and 
nervous.  The veteran's affect was euthymic and mildly 
anxious, but appropriate to the situation.  He had linear 
thoughts.  The veteran denied any suicidal or homicidal 
ideations or symptoms of psychosis.  He was alert and 
oriented in all spheres, and he recalled 3/3 objects in five 
minutes.  The veteran had some difficulty recalling the past 
five Presidents.  He had good insight and judgment.  The 
diagnosis was the following: (Axis I) PTSD, chronic; history 
of psychotic disorder in remission, (Axis III) macular 
degeneration; hypothyroid disease; peripheral vascular 
disease; degenerative joint disease; pulmonary fibrosis; 
history of malaria; throat cancer in remission; and colon 
cancer status post surgery, (Axis IV) medical problems, and 
(Axis V) Global Assessment of Functioning (GAF) score of 65.  
The examiner stated that the veteran had many diagnoses given 
to him by military records and that the best explanation for 
his circumstances was found in one of the psychiatrist's 
report in which he described the veteran as having a mixed 
psychoneurosis, reactive depression, conversion neurosis, 
amnesia, and hysterical fugue.  According to the examiner, in 
some of the reports, it was concluded that the veteran had a 
guarded prognosis with future psychotic breaks should he work 
again.  However, the examiner reported that the veteran went 
on to have an exceptional work history and good social 
functioning without recurrent psychosis or mania.  Since he 
retired in 1988 because of macular degeneration, he had 
continued to remain active socially and he was quite involved 
with the visual impaired group and veterans' groups.  The 
veteran had no symptoms consistent with bipolar or psychosis 
since his 1952 evaluation.  The examiner opined that it was 
his impression that PTSD best captured the veteran's 
diagnosis and that the veteran had a tendency towards anxiety 
as well.  The veteran continued to have episodic nightmares 
on an every two week basis and near panic attacks once or 
twice a week which could be interfering with his functioning.  
However, the examiner noted that the veteran remained quite 
socially capable.  The examiner stated that the veteran had 
some flashbacks that were quite intrusive and he tended to 
avoid certain television programs and loud noises.  According 
to the examiner, the veteran's psychiatric impairment from 
his psychiatric issues was mild.  The veteran was at low 
acute risk of harm to himself or others and appropriate for 
outpatient care.   


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.  

The RO originally granted the veteran's claim of service 
connection for a psychiatric disorder, characterized as 
psychosis, manic depressive, in July 1944.  The RO assigned a 
100 percent rating for the veteran's psychiatric disorder, 
effective from July 25, 1944.  In a January 1945 rating 
action, the RO reduced the rating to 30 percent, effective 
from November 9, 1944, and in a February 1949 rating action, 
the RO increased the rating to 50 percent, effective from 
January 26, 1959.  That 50 percent rating has remained in 
effect since assigned, and is therefore protected.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2006).

The veteran's service-connected psychiatric disability is 
currently diagnosed as PTSD.  The applicable criteria for 
evaluating PTSD is contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.    

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.    

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The veteran maintains that his current rating is not high 
enough in light of the disability that his PTSD causes.  He 
indicates that he has nightmares, night sweats, and increased 
anxiety.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Upon a review of the rating criteria in relation to the 
evidence of record, the Board finds that the veteran's 
disability picture is best characterized by the currently 
assigned 50 percent disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for a higher disability evaluation.  The Board notes that the 
veteran's PTSD is manifested by symptoms that include 
occasional nightmares, difficulty sleeping, intrusive 
memories, depression, anxiety, panic attacks, flashbacks, and 
hyperstartle response.  However, the Board finds that the 
veteran does not have the symptomatology typical of a higher 
rating of 70 percent.  

As noted above, to receive a 70 percent rating, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  In this case, the 
evidence of record shows that the veteran is able to maintain 
personal hygiene and other basic activities of daily living.  
He does not have problems with speech or spatial 
disorientation.  Although he has flashbacks, nightmares, and 
panic attacks, he does not have near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  In the veteran's March 2006 
VA examination, although he noted that he occasionally felt 
depressed, he reported that the depression would only last 
for two days.  He also reported that due to medication, he 
was sleeping well and enjoyed social activities, such as 
bowling and meeting with a visually impaired group.  
Moreover, the only time the veteran has expressed suicidal 
ideations was at the time of his initial hospitalization in 
February 1944; there is no subsequent evidence of any 
suicidal ideations, and the veteran specifically denied any 
suicidal or homicidal ideations at the time of his March 2006 
VA examination.  

In this case, the Board observes that the examiner from the 
veteran's March 2006 VA examination specifically 
characterized the veteran's psychiatric impairment as mild.  
In this regard, the examiner assigned a GAF score of 65.  As 
defined in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV), a 
GAF score of 61 to 70 is defined as some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

In light of the above, the Board notes that although the 
veteran has had some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence does not indicate that he was unable to establish 
and maintain effective relationships.  In this regard, the 
evidence of record shows that the veteran stopped working due 
to his nonservice-connected macular degeneration.  In 
addition, in his March 2006 VA examination, he stated that 
his employers had liked him and he was well respected and a 
hard worker.  Moreover, although the veteran lives alone, he 
has reported that he is close to his two sisters and step-
daughter, and that they stop by regularly to check on him.  
The Board further observes that although the veteran stated 
in his March 2006 examination that he did not like to leave 
his house, he also indicated that he did not have any panic 
attacks in social situations or when he left his home.  Thus, 
any problems with social isolation or panic attacks do not 
result in deficiencies in most areas.  

In sum, the Board finds that the 50 percent evaluation for 
PTSD is appropriate.  Indeed, it is the criteria for the 50 
percent rating that specifically refer to the disturbances 
akin to those experienced by the veteran, to include problems 
with motivation and mood, and difficulty in establishing and 
maintaining effective relationships, and the criteria for a 
70 percent rating refer to manifestations beyond what the 
veteran has experienced.  Consequently, the Board finds that 
his symptoms are best represented by the criteria for a 50 
percent rating throughout the pendency of his claim.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's PTSD which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).        

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


